Bloodworth, J.
The accused in this case was charged with a violation of § 720 of the Penal Code of 1910. The indictment-set out every material element of the crime, — that a mortgage on personalty was given, and that the accused sold a part of the mortgaged property before the payment of the mortgage debt, with intent to defraud the mortgagee, and to its loss a certain sum. Section 95-1 of the Penal Code (1910) is in part as follows: “Every indictment or accusation of the grand jury shall be deemed sufficiently technical and correct, which states the offense in the terms and language of this Code, or so plainly that the nature of the offense charged may be easily understood by the jury.” Under this section, as construed by the appellate courts of this State, the niceties and technicalities required in indictments at common law have been largely swept away. The indictment followed substantially the language of’the statute. In Stoner v. State, 5 Ga. App. 716 (63 S. E. 602), it was held: “An indictment for a purely statutory offense is sufficient which describes the offense in the language of the statute.” In Glover v. State, 126 Ga. 594 (55 S. E. 596), the Supreme Court held that “an indictment which charges the offense defined by a legislative act in the language of the act, where the description of the acts alleged as constituting the offense is full enough to put the defendant on notice of the offense with which he is charged, is sufficiently specific. ” Moreover, the allegations in the indictment are sufficiently definite to meet all the requirements mentioned in Wingard v. State, 13 Ga. 396, 400, as to the objects in requiring particularity in setting out an offense against the criminal laws of the State.
-The court did not err in overruling the demurrer to the indictment.

Judgment affirmed.


Broyles, C. J., and Luke, J., concur.